     Case 4:19-cv-00632-A Document 4 Filed 06/27/19         Page 1 of 3 PageID 239



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

GLENN WINNINGHAM FEARN                      §
                                            §
             Plaintiff,                     §
                                            §
V.                                          §          No. 3:19-cv-1460-N-BN
                                            §
MICHAEL C. MILLER, ET AL.,                  §
                                            §
             Defendants.                    §

       FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF THE
                 UNITED STATES MAGISTRATE JUDGE

       Plaintiff Glenn Winningham Fearn, also known in previous litigation filed in the

Court as Glenn Winningham; House of Fearn, filed a pro se civil rights action against

officials in Colleyville and Keller, Texas and the United States Attorney for this

district. See Dkt. No. 3. His case has been referred to the undersigned United States

magistrate judge for pretrial management under 28 U.S.C. § 636(b) and a standing

order of reference from United States District Judge David C. Godbey. The

undersigned enters these findings of fact, conclusions of law, and recommendation that

the Court should sua sponte transfer this case to the Fort Worth Division of this

district.

            Applicable Background, Legal Standards, and Analysis

       Venue in a civil rights action is governed by 28 U.S.C. § 1391(b). See Davis v. La.

State Univ., 876 F.2d 412, 413 (5th Cir. 1989). The section provides that venue is

proper in the judicial district: (1) where the defendant resides; (2) where a substantial

part of the events or omissions giving rise to the claim occurred; or (3) if there is no
    Case 4:19-cv-00632-A Document 4 Filed 06/27/19          Page 2 of 3 PageID 240



district where the action may otherwise be brought, in any judicial district in which

any defendant is subject to personal jurisdiction. 28 U.S.C. § 1391(b).

       The Court may transfer a case to any proper judicial district or division “for the

convenience of parties and witnesses, in the interest of justice,” id. § 1404(a); see also

Hardwick v. Brinson, 523 F.2d 798, 800 n.2 (5th Cir. 1975), or may transfer a case filed

in the wrong district or division “to any district or division in which it could have been

brought,” 28 U.S.C. § 1406(a). A district court may raise the issue of venue sua sponte.

See Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989); see also Empty

Barge Lines II, Inc. v. DREDGE LEONARD FISHER, 441 F. Supp. 2d 786, 789 (E.D.

Tex. 2006) (“A transfer of venue may be made upon the motion of any party or by the

court sua sponte.” (collecting cases)).

       Because “a substantial part of the events or omissions giving rise to the claim[s]

occurred” in Colleyville and Keller, both municipalities in Tarrant County, within the

Fort Worth Division of the Northern District of Texas, see 28 U.S.C. § 124(a)(2), the

undersigned concludes that this action should be transferred to that division of this

district.

                                  Recommendation

       The Court should transfer this action to the Fort Worth Division of the Northern

District of Texas.

       A copy of these findings, conclusions, and recommendation shall be served on all

parties in the manner provided by law. Any party who objects to any part of these

findings, conclusions, and recommendation must file specific written objections within

                                           -2-
   Case 4:19-cv-00632-A Document 4 Filed 06/27/19          Page 3 of 3 PageID 241



14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b).

In order to be specific, an objection must identify the specific finding or

recommendation to which objection is made, state the basis for the objection, and

specify the place in the magistrate judge’s findings, conclusions, and recommendation

where the disputed determination is found. An objection that merely incorporates by

reference or refers to the briefing before the magistrate judge is not specific. Failure

to file specific written objections will bar the aggrieved party from appealing the

factual findings and legal conclusions of the magistrate judge that are accepted or

adopted by the district court, except upon grounds of plain error. See Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).

      DATED: June 27, 2019



                                         _________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE




                                           -3-
